Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the continuation application filed on 9/20/2021
	Claims 1-20 are pending.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 13, and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is rejected because the first occurrence of acronym “TCAD” in a claim group (Claims 1-7) is not spelled out/ defined in claim 4, i.e., Technology Computer-Aided Design (TCAD). The first occurrence of acronym in each claim group must be spelled out/ defined.
Claim 5-6 are rejected because they depend from claim 4.
Claim 13 is rejected because the first occurrence of acronym “PPAC” in a claim group (Claims 8-14) is not spelled out/ defined in claim 13, i.e., Power-Performance-Area-Cost (PPAC). The first occurrence of acronym in each claim group must be spelled out/ defined.
Claim 20 is rejected because the first occurrence of acronym “PPAC” in a claim group (Claims 15-20) is not spelled out/ defined in claim 20, i.e., Power-Performance-Area-Cost (PPAC). The first occurrence of acronym in each claim group must be spelled out/ defined.


				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claim 1 and similarly recited claims 8, 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and  similarly recited claims 8, 15  of U.S. Patent No. 11,126,769.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the (narrower) claimed subject matter in the patent are similar to the (broader) claimed subject matter in the present application and substantially read on the claims in the application 
Dependent claims in the present application ultimately depend from their respective rejected base claims, and are therefore rejectable by virtual of their dependence, and/or rejected for including similar subject matter as dependent claims in the patent. 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 14-15, and 19 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Bomholt (US 2009/0005894)
Regarding claims 1-2, the prior art discloses:
A method for evaluating effects of semiconductor material or process 2changes (see one or more of par 11-12, 28-29, 43-47, 51) on software algorithms (see one or more of software, algorithm, neural network (par 19, 38, 47, 49, 57-58, 71, 67)), the method comprising: 
3receiving, by one or more computing systems (the computer that run the TCAD/Simulation/algorithm/model in fig 1-4), a material or process change for a 4semiconductor manufacturing process (see one or more of par 11-12, 28-29, 43-47, 51) ; 
5generating, by the one or more computing systems, primitive circuit structures (transistors, MOSFET, NMOS, PMOS, CMOS (par 8-9, 13, 26, 64-65)) 6using the material or process change for the semiconductor manufacturing process; 
7performing, by the one or more computing systems, an electrical characterization (i.e., by using simulation, TCAD, process model or by regulating and optimizing voltage/current (see par 8-9, 13, 26, 64-65 and/or fig 1-4)) 8of the primitive circuit structures; 
9providing, by the one or more computing systems, an output of the electrical 10characterization to a script to generate compact models (see Process compact model (PCM) in fig 1-4); 
11generating, by the one or more computing systems, a digital system (see one or more of accuracy, values, parameters (fig 1-4), computer, computer model, computer simulation, ECAD/TCAD  (abstract, background, summary, fig 1-4)) based on the 12compact models; and 
13evaluating, by the one or more computing systems, a performance of a software 14algorithm (see one or more of software, algorithm, neural network (par 19, 38, 47, 49, 57-58, 71, 67) on the digital system to determine an effect of the material or process change for the 15semiconductor manufacturing process.
(Claim 3) wherein performing the electrical characterization of the primitive circuit structures comprises generating current and voltage characteristics for the transistor (par 26, 65).
(Claim 4) performing a TCAD simulation of the primitive circuit structures (par 8, 13, 26, 64-65).
(Claim 5) generating circuit models of the primitive circuit structures using a database of characteristics (par 14-18, 41-49) and the TCAD simulation (abstract, background/summary, fig 1); and performing a circuit simulation of the circuit models (abstract, background/summary, fig 1)
(Claim 6) determining that the material or process change for the semiconductor manufacturing process is acceptable (SUFFICIENTLY ACCURATE (fig 1)) based on results of the circuit simulation of the circuit models.
(Claim 7) receiving a plurality of material or process changes for the semiconductor manufacturing process (fig 1-4); generating additional primitive circuit structures using the plurality of material or process changes for the semiconductor manufacturing process (see loop, iteration process in fig 1-4); simulating the additional primitive circuit structures; and identifying acceptable material or process changes in the plurality of material or process changes based on results of simulating the primitive circuit structures (fig 1-4, acceptable material or process changes = one or more of sufficiently accurate, performance parameters/values most likely actual values, desired values).
	Claims 8, 14-15 and 19 are rejected for the same reason above.

Claims 1-2, 8, 14-15 and 19 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Song (US 2010/0083200)
Regarding claims 1-2, the prior art discloses:
A method for evaluating effects of semiconductor material or process 2changes  on software algorithms (see one or more  of par 39-42, 76, 81-87, 91, 93, 99-100, 103, 103), the method comprising: 
3receiving, by one or more computing systems (fig 9), a material or process change for a 4semiconductor manufacturing process (see one or more  of par 12, 19, 33-39 and/or one or more  of fig 1-8); 
5generating, by the one or more computing systems, primitive circuit structures (par 2-3) 6using the material or process change for the semiconductor manufacturing process; 
7performing, by the one or more computing systems, an electrical characterization 8of the primitive circuit structures (par 2: check to ensure it meets the design requirements); 
9providing, by the one or more computing systems, an output of the electrical 10characterization to a script to generate compact models (see compact model in title, fig 2-3, 6-8); 
11generating, by the one or more computing systems, a digital system (i.e., one or more of: computer program/product (abstract),  hardware/software logic (par 124), processor (fig 9), design feedback (fig 2-3), scoring/guard-band (fig 6), manufacturing effect/cost function/design decision/virtual change (fig 7). Hotspot check (fig 8), EDA/CAD (par 3, 5), compute system (par 114))
13evaluating, by the one or more computing systems, a performance of a software 14algorithm (Artificial intelligence, training (fig 5)) on the digital system to determine an effect of the material or process change for the 15semiconductor manufacturing process.
Claims 8, 14-15 and 19 are rejected for the same reason above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over one or more of above mentioned main references in the 35 USC 102 rejections in view of one or more of:  secondary references below.
The main references disclose substantially all the elements in the claims except memory film stack in claim 9; however, this feature is disclosed by one or more of:  the following secondary references:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize memory film stack simply because one or more of the following reasons:
Wang (US 2019/0292651), par 21: MRAM film stack  may include three layers, or a plurality of film layers known in the art for forming MRAM film stacks for use in semiconductor devices.
Huang (US 2017/0294576), par 33: stack of emerging memory films is quite small and this is important for promoting desired characteristics and improving magnetic and electrical properties and reliability.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over one or more of above mentioned main references in the 35 USC 102 rejections in view of one or more of:  secondary references below.
The main references disclose substantially all the elements in the claims except ring oscillator in claim 12; however, ring oscillator is disclosed by one or more of: the following secondary references:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize ring oscillator simply because one or more of the following reasons:
Leatherman (US 2009/0058540), par 15: conventional ring oscillator including CMOS inverters. As is well known, ring oscillators are devices commonly used in test chips as an indicator of transistor speed.
Sellathambay (US 2011/0006794), par 292: A standard element in testing is a ring oscillator, which can be used to find basic gate delay as well as yield issues.
Clark (US 2015/0333738), par 59: ring oscillator circuits can be advantageously used to measure the variation of performance characteristics within IC devices…ring oscillator circuits can also be used to measure the variation of PMOS and NMOS transistors separately, and therefore, permit independent determination of the PMOS and NMOS transistor manufacturing process corners

Allowable Subject Matter
Claims 10-11, 13, 16-18 and 20 are objected to as being dependent upon a rejected base claim , but would be allowable if:
(a)	Any 112 issue(s) addressed by the Examiner in any claims 10-11, 13, 16-18 and/or 20 is/are overcome;
(b)  The double patenting rejection set forth in this office action is overcome, i.e., by a terminal disclaimer; and.
(c). Rewritten to include all of the limitations of the base claim and any intervening claims; 
Claims 10-11, 13, 16-18 and 20 would be allowable because the prior art of record does not teach or suggest the limitations in claims 10, 13, 16, and 20.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL DINH/Primary Examiner, Art Unit 2851